BENSON, J.
1. There is much conflict in the evidence upon material issues, but out of it all we think the following facts are fairly well established: Plaintiffs who are husband and wife owned certain real property in Eugene, and Mrs. Aaby owned a timber claim of approximately 160 acres, not as assignee of A. A. Aaby, but as patentee from the United States. On May 11, 1915, the two husbands entered into a written agreement for the exchange of these properties whereby it was stipulated that the city property was encumbered with two liens for street improvements, that half the *280taxes for 1914 were unpaid and that Furuset’s deed should warrant the premises as free from all encumbrances except these which were to be assumed and paid by the grantee. The timber claim was unencumbered except by the taxes for the current year which were to be paid by Furuset. This contract was entered into without the knowledge of Mrs. Aaby and so far as the record discloses she did not learn about it before the middle of June and then she was so reluctant to dispose of her timber land that her husband deemed it necessary to send a lawyer to her to urge a compliance with his agreement and to threaten her with a suit for divorce in the event of her refusal. On July 3d, she went to the office of her husband where she met Hans Furuset, who then tendered her a deed conveying the city property to her and her husband and containing a recital to the effect that the grantees expressly assumed all liability for the liens referred to. It is conceded by all concerned that she promptly rejected this conveyance,. as she says, because the timber land was her separate property and that therefore her husband should not be named as a grantee, and also because she refused to accept a deed which imposed liability upon her for the liens. In this contention she is supported by her husband. Mr. Furuset says that she did not refer to the encumbrances. The two men then took the deed to a bank where Mr. Bristow advised them to draw a line through the name of A. A. Aaby and that the instrument would then be all right. They returned to Mrs. Aaby with this report, who still refused to accept it, saying that in the event of future trouble, her husband might be moved to assert that she had scratched his name out. The three then went to the office of Mr. Wheeler, an attorney, who advised that a new deed should be drawn, as the erasure did *281not look good. Mr. Wheeler testifies that while they were in his office, “she said repeatedly, ‘I want to know that I am getting a good title and all clear.’ ” However, he was engaged in other work at the time so they went to the office of Mr. Martin, another attorney, where Mr. Furuset handed the deed to him and directed him to make a new one, omitting the name of A. A. Aaby. Here, again,' according to her own evidence and that of her husband and Martin, she reiterated that she would not accept a deed subject to the liens, and Martin thereupon wrote the instrument without mentioning them. Plaintiffs’ witnesses all contradict this line of testimony and insist with equal force that she made no objection except to the insertion of her husband’s name as a grantee. There is nothing in the record tending to prove that her husband was her agent for the disposition of her land and therefore the written agreement of May 11th is not to be considered. We cannot by any line of reasoning reconcile the conflicting testimony of the opposing witnesses. We have had no opportunity of seeing those who testified or observing their demeanor upon the witness-stand, and are therefore obliged to agree with the trial court in holding that the plaintiffs have not established their contention by a preponderance of the evidence. It follows that the decree should be affirmed and it is so ordered.
Affirmed. Rehearing Denied.
Mr. Chief Justice McBride, Mr. Justice Bean and Mr. Justice Burnett concur.
*282Denied April 9, 1918.